Exhibit 99.1 Letter of Resignation by Ya-Ju Chang, dated June 2, 2017. June 2, 2017 Lazuriton Nano Biotechnology (U.S.A.) Inc. 10F., No. 341, Sec. 2, Wanshou Road, Guishan District Taoyuan City, 333, Taiwan (Republic of China) Attention: Board of Directors Re: Resignation as Secretary and Treasurer Gentlemen, Effective June 2, 2017, I hereby resign as Secretary and Treasurer of Lazuriton Nano Biotechnology (U.S.A.) Inc., a Nevada corporation. Of course, in the event you have questions or comments regarding my resignation, please do not hesitate to contact me. Thank you. Sincerely, /s/ Ya-Ju Chang Ya-Ju Chang
